I concur in the result and in what is said in the majority opinion, except as hereinafter recorded.
If we were for the first time considering the question as to whether the provisions of Chapter 140 of the Laws of 1927 impaired the obligation of the contract under consideration, I would without hesitation answer the question in the affirmative. The decision of this court in the case of Byrne v. Fulton OilCo., 85 Mont. 329, 278 P. 514, on the question of the impairment of the obligation of existing contracts, was in error. It was decided contrary to the views which I entertained at the time of the rendition of that decision from which I have at no time departed. It is desirable that our laws should be stable and the decisions of our court respected. I am now agreeing to the conclusion announced in the decision of Mr. Justice Stewart on this question for the sole and only reason, and for none other, namely, the rule of stare decisis.
Rehearing denied June 5, 1935. *Page 26